ORDER

PER CURIAM.
Appellant, Deborah Hoffman (“Mother”) appeals from a judgment of the Circuit Court of Jefferson County granting her Motion to Modify a child custody order but denying her any child support, and ordering her to pay attorney fees. Mother also alleges that the trial court erred in abating any child support to be paid by Respondent, David St. Lawrence (“Father”) and in not entering a specific finding on the record that the amount of child support calculated on Father’s Form 14 was unjust or inappropriate.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).